     Case 5:19-cv-00859-ACA-GMB Document 12 Filed 05/04/21 Page 1 of 2                     FILED
                                                                                  2021 May-04 PM 02:17
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                       NORTHEASTERN DIVISION

JOSEPH ANTHONY WILLIAMS,                    )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Case No. 5:19-cv-859-ACA-GMB
                                            )
GOVERNOR KAY IVEY, et al.,                  )
                                            )
       Defendants.                          )

                          MEMORANDUM OPINION
      On April 5, 2021, the magistrate judge entered a report and recommendation,

recommending that the court dismiss without prejudice Plaintiff Joseph Anthony

Williams’ complaint as barred by the statute of limitations and for failing to state a

claim upon which relief can be granted. (Doc. 11). The magistrate judge advised

Mr. Williams of his right to file specific written objections within 14 days. (Id. at

16–17). To date, the court has not received any objections.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the court ADOPTS the

magistrate judge’s report and ACCEPTS his recommendation.              Therefore, in

accordance with 28 U.S.C. § 1915A(b), the court WILL DISMISS this action

WITHOUT PREJUDICE.

      The court will enter a separate final order consistent with this memorandum
     Case 5:19-cv-00859-ACA-GMB Document 12 Filed 05/04/21 Page 2 of 2




opinion.

      DONE and ORDERED this May 4, 2021.



                                _________________________________
                                ANNEMARIE CARNEY AXON
                                UNITED STATES DISTRICT JUDGE




                                     2
